                                                     United States District Court
                                                     Central District of California
                                                ***AMENDED AS TO RESTITUTION***


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 19-656-DMG

 Defendant            FRANCISCO SANCHEZ                                      Social Security No. 0          2     9     3

 akas: Eddie Nash                                                            (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH     DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        SEPT      15     2020


 COUNSEL                                                               Douglas Miranda, Retained
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Production of Child Pornography in violation of Title 18 U.S.C. § 2251(a) as charged in Counts 1 and 2 of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER   the custody of the Bureau of Prisons to be imprisoned for a term of: TWO HUNDRED AND TEN (210) MONTHS. The
          term consists of 210 months on each of Counts 1 and 2 of the Indictment to be served CONCURRENTLY.


         It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate
Financial Responsibility Program.

         Pursuant to 18 U.S.C. § 3014, the additional special assessment is waived as the Court finds that the defendant has established that he
is unable to pay and is not likely to become able to pay the additional special assessment.

         It is ordered that the defendant shall pay restitution in the total amount of $6,000, pursuant to 18 U.S.C. § 3663A.

         The amount of restitution ordered shall be paid as follows:

                      Victim                                       Amount

                      “Maureen”                                    $3,000

                      “Pia”                                        $3.000

                      Total Restitution:                           $6,000

          Nominal monthly payments of not less than $50 shall be made during the period of probation. These payments shall begin 30 days after
the entry of judgment. Nominal restitution payments are ordered as the Court finds that the defendant’s economic circumstances do not allow
for either immediate or future payment of the amount ordered.

        The amount of restitution ordered shall be paid as set forth on the list in this judgment. If the defendant makes a partial payment, each
payee shall receive payment based on the priority order as specified in the judgment.

       Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution is waived because the defendant does not have the ability to pay interest.
Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).
CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 6
 USA vs.      FRANCISCO SANCHEZ                                                   Docket No.:     CR 19-656-DMG


         The defendant shall comply with Amended General Order No. 20-04.

          Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine in addition to restitution.

         The Court finds that the property identified in Paragraph 2(i) of the parties’ plea agreement is subject to forfeiture. The preliminary
order of forfeiture, filed on September 17, 2020, is incorporated herein.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of LIFE on each of Counts 1 and 2, to
run concurrently under the following terms and conditions:

         1.   The defendant shall comply with the rules and regulations of the United States Probation Office and Amended General Order 20-
              04.

         2.   The defendant shall not commit any violation of federal, state, or local law or ordinance.

         3.   The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.   During the period of community supervision, the defendant shall pay the special assessment and any restitution ordered in
              accordance with this judgment’s orders pertaining to such payment.

         5.   Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the registration current, in each
              jurisdiction where he resides, where he is an employee, and where he is a student, to the extent the registration procedures have
              been established in each jurisdiction. When registering for the first time, the defendant shall also register in the jurisdiction in which
              the conviction occurred if different from his jurisdiction of residence. The defendant shall provide proof of registration to the
              Probation Office within 48 hours of registration.

         6.   The defendant shall participate in mental health treatment, which may include evaluation and counseling, until discharged from the
              treatment by the treatment provider, with the approval of the Probation Officer.

         7.    The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment program, or any
              combination thereof as approved and directed by the Probation Officer. The defendant shall abide by all rules, requirements, and
              conditions of such program, including submission to risk assessment evaluations and physiological testing, such as polygraph and
              Abel testing.

         8.   As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling or psychiatric
              treatment, or a sex offender treatment program, or any combination thereof to the aftercare contractor during the period of
              community supervision. The defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
              defendant has no ability to pay, no payment shall be required.

         9.   The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings, videos, or video
              games, depicting and/or describing child pornography, as defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting
              minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing materials solely because
              they are necessary to, and used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used for the
              purposes of his Court-mandated sex offender treatment, when the defendant's treatment provider or the probation officer has
              approved of his possession of the material in advance.

         10. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any person under the age
             of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the condition that the defendant notify
             said parent or legal guardian of his conviction in the instant offense. This provision does not encompass persons under the age of
             18, such as waiters, cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and usual
             commercial services.

         11. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools, playgrounds, youth
             centers, video arcade facilities, or other places primarily used by persons under the age of 18.

         12. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or organization that
             causes him to regularly contact persons under the age of 18.

CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 2 of 6
 USA vs.      FRANCISCO SANCHEZ                                                Docket No.:     CR 19-656-DMG


         13. The defendant shall not affiliate with, own, control, or be employed in any capacity by a business whose principal product is the
             production or selling of materials depicting or describing “sexually explicit conduct,” as defined at 18 U.S.C. § 2256(2).

         14. The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall he open or
             maintain a post office box, without the prior written approval of the Probation Officer.

         15. The defendant’s employment shall be approved by the Probation Officer, and any change in employment must be pre-approved by
             the Probation Officer. The defendant shall submit the name and address of the proposed employer to the Probation Officer at least
             10 days prior to any scheduled change.

         16. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or probation officer, of
             the defendant's person and any property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell
             phones, other electronic communication or data storage devices or media, effects and other areas under the defendant’s control,
             upon reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant, or by any
             probation officer in the lawful discharge of the officer's supervision functions.

         17. The defendant shall possess and use only those computers and computer-related devices, screen user names, passwords, email
             accounts, and Internet service providers (ISPs) that have been disclosed to the Probation Officer upon commencement of
             supervision. Any changes or additions are to be disclosed to the Probation Officer prior to the first use. Computers and computer-
             related devices include personal computers, personal data assistants (PDAs), Internet appliances, electronic games, cellular
             telephones, and digital storage media, as well as their peripheral equipment, that can access, or can be modified to access, the
             Internet, electronic bulletin boards, and other computers.

         18. All computers, computer-related devices, and their peripheral equipment, used by the defendant, shall be subject to search and
             seizure. This shall not apply to items used at the employment site, which are maintained and monitored by the employer.

         19. Defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant shall pay the cost of
             the Computer Monitoring Program, in an amount not to exceed $32 per month per device connected to the Internet.

         20. The defendant shall not contact the individuals identified in Attachment A of the written Plea Agreement filed on March 20, 2020
             (Attachment A), by any means, including in person, by mail or electronic means, or via third parties. Further, the defendant shall
             remain at least 100 yards from the individuals identified in Attachment A, at all times. If any contact occurs, the defendant shall
             immediately leave the area of contact and report the contact to the Probation Officer.

         21. The defendant shall comply with the immigration rules and regulations of the United States, and if deported from this country,
             either voluntarily or involuntarily, not reenter the United States illegally. The defendant is not required to report to the Probation
             Office while residing outside of the United States; however, within 72 hours of release from any custody or any reentry to the
             United States during the period of Court-ordered supervision, the defendant shall report for instructions to the United States
             Probation Office located at 300 North Los Angeles Street, Suite 1300, Los Angeles, California 90012-3323.

         The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a low risk of
future substance abuse.

          The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health evaluations or reports,
to the treatment provider. The treatment provider may provide information (excluding the Presentence Report), to State or local social service
agencies (such as the State of California, Department of Social Services), for the purpose of the client's rehabilitation.

         It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on December 11, 2020 at
or before 12 noon. In the absence of such designation, the defendant shall report on or before the same date and time to the United States Marshal
located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

         The bond is exonerated upon surrender.

         The Court dismisses all remaining counts of the underlying indictment as to this defendant.

         The Court recommends that the defendant be assigned to a federal correctional facility in the Southern California area.

         The Court informs the defendant of his right to appeal.

CR-104 (docx 12/20)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 3 of 6
 USA vs.      FRANCISCO SANCHEZ                                                          Docket No.:     CR 19-656-DMG



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 11, 2020
            Date                                                           U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            December 11, 2020                                       By     /s/
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    The defendant must follow the instructions of the probation officer
       observed in plain view by the probation officer;                                    to implement the orders of the court, afford adequate deterrence from
 8.    The defendant must work at a lawful occupation unless excused by                    criminal conduct, protect the public from further crimes of the
       the probation officer for schooling, training, or other acceptable                  defendant; and provide the defendant with needed educational or
       reasons and must notify the probation officer at least ten days before              vocational training, medical care, or other correctional treatment in
       any change in employment or within 72 hours of an unanticipated                     the most effective manner.
       change;




CR-104 (docx 12/20)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
 USA vs.      FRANCISCO SANCHEZ                                                  Docket No.:     CR 19-656-DMG



   X The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
 order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.


CR-104 (docx 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      FRANCISCO SANCHEZ                                                 Docket No.:       CR 19-656-DMG




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal

                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
